                 Case 18-11145-LSS             Doc 634        Filed 12/07/18        Page 1 of 4



                IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE
_________________________________________
                                          )
In re:                                    )  Chapter 11
                                          )
THE RELAY SHOE COMPANY, LLC, et al.,      )  Case No. 18-11145 (LSS)
                                          )
            Debtors. 1                    )  Jointly Administered
                                          )
                                          )
_________________________________________ )

                    NOTICE OF AGENDA ON MATTERS SCHEDULED FOR
                     HEARING ON DECEMBER 11, 2018 AT 1:30 P.M. (ET)

 AS ALL MATTERS HAVE BEEN CONTINUED TO DECEMBER 19, 2018 AT 10:30 A.M.,
  THE HEARING HAS BEEN CANCELLED WITH PERMISSION FROM THE COURT

I.      CONTINUED MATTERS:

        1.         Debtors’ First Omnibus (Substantive) Objection to Certain Misclassified and No
                   Liability Claims [Docket No. 579 - filed October 29, 2018]

                   Response/Objection Deadline:               November 19, 2018 at 4:00 p.m. (ET);
                                                              extended to November 20, 2018 at 4:00 p.m.
                                                              (ET)    for   Hemisphere     Design     &
                                                              Manufacturing LLC (“Hemisphere”)

                   Responses/Objections Received:

                   A.     Informal Comments from Hemisphere

                   Related Documents:

                   i.     Notice of Submission of Copies of Proofs of Claim re: Debtors’ First
                          Omnibus (Substantive) Objection to Certain Misclassified and No
                          Liability Claims [Docket No. 601 - filed November 20, 2018]

        1
           The debtors and debtors in possession in these cases and the last four digits of their respective Employer
Identification Numbers are: Relay Blocker, LLC (f/k/a Rockport Blocker, LLC) (5097), The Relay Group Holdings,
LLC (f/k/a The Rockport Group Holdings, LLC) (3025), Relay 1-P Holdings, LLC (f/k/a TRG 1-P Holdings, LLC)
(4756), Relay Intermediate Holdings, LLC (f/k/a TRG Intermediate Holdings, LLC) (8931), Relay Class D, LLC
(f/k/a TRG Class D, LLC) (4757), The Relay Group, LLC (f/k/a The Rockport Group, LLC) (5559), The Relay Shoe
Company, LLC (f/k/a The Rockport Company, LLC) (5456), Drydock Footwear, LLC (7708), DD Management
Services LLC (8274), and Relay Opco Canada ULC (f/k/a Rockport Canada ULC) (3548). The debtors’ mailing
address is 1220 Washington Street, West Newton, Massachusetts 02465.



RLF1 20413818v.1
               Case 18-11145-LSS          Doc 634       Filed 12/07/18    Page 2 of 4



                   ii.    Order Sustaining Debtors’ First Omnibus (Substantive) Objection to
                          Certain Misclassified and No Liability Claims [Docket No. 613 - entered
                          November 26, 2018]

                   Status: On November 26, 2018, the Court entered an order granting the relief
                           requested in the objection for all claims other than the claim of
                           Hemisphere. The hearing on the objection with respect to the claim of
                           Hemisphere has been continued to December 19, 2018 at 10:30 a.m. (ET)
                           while the Debtors and Hemisphere work to resolve the informal response.

        2.         Motion for Entry of an Order Authorizing the Official Committee of Unsecured
                   Creditors to File Under Seal the Objection of the Official Committee of
                   Unsecured Creditors to the Debtors’ Combined Disclosure Statement and Chapter
                   11 Plan of Liquidation [Docket No. 622 - filed December 3, 2018]

                   Response/Objection Deadline:         At the hearing.

                   Responses/Objections Received:       None.

                   Related Documents:

                   i.     (SEALED) Objection of the Official Committee of Unsecured Creditors to
                          the Debtors’ Combined Disclosure Statement and Chapter 11 Plan of
                          Liquidation [Docket No. 620 - filed December 3, 2018]

                   ii.    (REDACTED) Objection of the Official Committee of Unsecured
                          Creditors to the Debtors’ Combined Disclosure Statement and Chapter 11
                          Plan of Liquidation [Docket No. 621 - filed December 3, 2018]

                   Status: The hearing on this matter has been continued to December 19, 2018 at
                           10:30 a.m. (ET).

II.     CONFIRMATION - CONTINUED:

        3.         Combined Disclosure Statement and Chapter 11 Plan of Liquidation [Docket No.
                   554 - filed October 16, 2018]

                   Response/Objection Deadline:         November 19, 2018 at 4:00 p.m. (ET);
                                                        extended for the U.S. Securities & Exchange
                                                        Commission (the “SEC”) to November 26,
                                                        2018 at 12:00 p.m. (ET); extended for the
                                                        Official Committee of Unsecured Creditors
                                                        to December 3, 2018 at 4:00 p.m. (ET);
                                                        extended generally for the Office of the
                                                        United States Trustee (the “U.S. Trustee”)



                                                    2

RLF1 20413818v.1
               Case 18-11145-LSS          Doc 634       Filed 12/07/18   Page 3 of 4



                   Responses/Objections Received:

                   A.     Objection of the Chubb Companies to Final Approval of the Debtors’
                          Combined Disclosure Statement and Chapter 11 Plan of Liquidation
                          [Docket No. 599 - filed November 19, 2018]

                   B.     (SEALED) Objection of the Official Committee of Unsecured Creditors to
                          the Debtors’ Combined Disclosure Statement and Chapter 11 Plan of
                          Liquidation [Docket No. 620 - filed December 3, 2018]

                   C.     (REDACTED) Objection of the Official Committee of Unsecured
                          Creditors to the Debtors’ Combined Disclosure Statement and Chapter 11
                          Plan of Liquidation [Docket No. 621 - filed December 3, 2018]

                   D.     Informal comments from the SEC

                   E.     Informal Comments from the U.S. Trustee

                   F.     Informal Comments from Attune Consulting USA, Inc. (“Attune”)

                   Related Documents:

                   i.     Order (A) Approving the Disclosure Statement Set Forth in the Combined
                          Plan and Disclosure Statement on an Interim Basis, (B) Establishing
                          Procedures for Solicitation and Tabulation of Votes to Accept or Reject
                          the Combined Plan and Disclosure Statement, (C) Approving the Forms of
                          Ballot and Solicitation Materials, (D) Establishing the Voting Record
                          Date, (E) Scheduling a Confirmation Hearing and Deadline for Filing
                          Objections to Final Approval of the Combined Plan and Disclosure
                          Statement and confirmation Thereof, and (F) Approving the Related Form
                          of Notice [Docket No. 557 - entered October 16, 2018]

                   ii.    Notice of (I) Establishment of Solicitation and Voting Procedures and (II)
                          Final Hearing on Confirmation of Combined Plan and Disclosure
                          Statement [Docket No. 559 - filed October 16, 2018]

                   iii.   Notice of Filing of Plan Supplement [Docket No. 591 - filed November 9,
                          2018]

                   iv.    Motion for Entry of an Order Authorizing the Official Committee of
                          Unsecured Creditors to File Under Seal the Objection of the Official
                          Committee of Unsecured Creditors to the Debtors’ Combined Disclosure
                          Statement and Chapter 11 Plan of Liquidation [Docket No. 622 - filed
                          December 3, 2018]

                   Status: The confirmation hearing has been continued to December 19, 2018 at
                           10:30 a.m. (ET). The Debtors have resolved the informal comments of the

                                                    3

RLF1 20413818v.1
               Case 18-11145-LSS    Doc 634     Filed 12/07/18   Page 4 of 4



                     SEC and Attune and are working to address the remaining objections in
                     advance of the hearing.

Dated: December 7, 2018
       Wilmington, Delaware
                                           /s/ Amanda R. Steele
                                            Mark D. Collins (No. 2981)
                                            Michael J. Merchant (No. 3854)
                                            Amanda R. Steele (No. 5530)
                                            Brendan J. Schlauch (No. 6115)
                                            Megan E. Kenney (No. 6426)
                                            RICHARDS, LAYTON & FINGER, P.A.
                                            One Rodney Square
                                            920 North King Street
                                            Wilmington, Delaware 19801
                                            Telephone: 302-651-7700
                                            Fax: 302-651-7701
                                            Email: collins@rlf.com
                                                   merchant@rlf.com
                                                   steele@rlf.com
                                                   schlauch@rlf.com
                                                   kenney@rlf.com

                                            Counsel to the Debtors




                                            4

RLF1 20413818v.1
